Citation Nr: 0113221	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-12 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That RO denied entitlement to service connection 
for a left knee condition.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran complained of having pain in his left knee 
during active duty, and he was diagnosed with a left knee 
strain at a VA examination in January 1999.


CONCLUSION OF LAW

A left knee disorder was incurred during active military 
duty.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(2000); the Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record in this case contains a VA medical examination 
report from January 1999.  The veteran was informed of the 
evidence he needed to substantiate his claim by a statement 
of the case in February 2000.  As such, the Board concludes 
that there has been substantial compliance with the notice-
assistance provisions of the Veterans Claims Assistance Act 
of 2000.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran in this case had some complaints of left knee 
pain during his period of active duty.  On a periodic report 
of medical history in November 1985, a history of 
chondromalacia was noted.  On a similar report in July 1993, 
there was a physician's comment of intermittent knee pain.  
There was a reference to knee pain on a March 1995 medical 
history.  A June 1996 record shows that among other 
complaints, the veteran said that there was pain in the left 
knee.  According to a treatment record from January 13, 1998, 
he said that his left knee had "locked up on him yesterday" 
and had been painful ever since.  X-ray views of the left 
knee showed that there was a "small avulsed enthesopathy 
[sic] with calcification of the tendon of the superior 
patella," but there was no effusion or acute fracture.

The veteran's separation examination report from January 1998 
does not reflect that there were any findings regarding a 
left knee condition.  He did, however, relate having pain and 
locking.  At a VA examination in January 1999, the veteran 
said that he had left knee discomfort, which had been ongoing 
since his entry into active duty.  He said that he did not 
know of any triggering factors.  He indicated his belief that 
the pain was secondary to military training.  Pain was 
triggered by prolonged walking and running, and he favored 
one of the knees, depending on which one was symptomatic at 
any given time.  Pain, weakness, swelling, inflammation, 
instability, a locking sensation, fatigue, and lack of 
endurance were all cited by the veteran.  Flare-ups were 
noted to occur monthly, and could last for a week, although 
the veteran was not specific as to which knee he was 
referring.  A diagnosis of left knee strain was rendered.

It is true that the January 1998 separation examination does 
not contain any diagnosis of a left knee disorder.  On the 
other hand, the VA examiner in January 1999 documented the 
veteran's statements and diagnosed a left knee strain.  
Although that examiner did not expressly attribute the 
current strain to military service, it is a reasonable 
conclusion to now make in view of the past problems 
documented during service and the proximity to service of the 
diagnosis.  In addition, the examiner did not ascribe any 
other source for the strain.  Although the record contains a 
measure of ambiguity, it cannot be said that the evidence 
preponderates against the veteran.


ORDER

Service connection for a left knee strain is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

